DETAILED ACTION
This Office Action is in response to the application filed on 04/29/2020 having claims 1-
20 pending.
Claims 1-20 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Applicant’s oath/declaration, filed on 04/29/2020, has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 04/29/2020 are accepted for examination purpose.

Drawings
The Drawings filed on 04/29/2020 are accepted for examination purpose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer readable storage medium” of claim 15 is directed to non-statutory subject matter. Specifically, paragraph [0009] of the Specification in the instant application states “In the context of this document, a computer readable storage medium may be any tangible medium …”. Yet, electricity, for example, is a type of tangible medium, but is not a statutory type of computer-readable storage medium under 35 U.S.C. 101.  It is submitted that a claim drawn to the computer-readable storage media that covers transitory type may be further amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to precede the limitation “computer-readable storage medium”. Such an amendment would typically not raise the issue of new matter, even if the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Dependent Claims 16-20 are rejected under 35 U.S.C. 101 because the dependent claims inherit the deficiency of the independent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen.
As per Claim 1, VoBa teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor (VoBa, Col. 3, lines 27-32; “In at least some additional embodiments, the method and system for geolocation verification of resources relates to a method that includes obtaining the geolocation of an operating system installed on a computing device that includes a processor and a memory having stored therein computer-executable instructions.” … Col. 6, lines 21-24; “As shown in FIG. 1, processing unit 102, which comprises one or more microprocessors or microprocessor cores in computer 101, is designed to execute program instructions stored in system memory 104.” … Col. 5, lines 15-18; “Computer 101 may represent, for example, an enterprise or corporate server operating in its respective datacenter, or a server operated by a commercial hosting datacenter.”), the method comprising: 
receiving a location data from a location based device (VoBa, Cols. 1-2, line 62-9; “Geographic location of a position on Earth can be obtained from beacons like Wi-Fi access points and cell towers, from the IP address of a device, or it may come from other sources such as a Global Navigation Satellite System (GNSS) or Global Positioning System (GPS) device (i.e. location based device). The accuracy of geographic location information depends on the source, and may vary from the actual position of a device, computer or resource within the following exemplary ranges: GPS: within approximately 10 meters Wi-Fi: between approximately 30 meters and 500 meters Cell towers: between approximately 300 meters and 3,000 meters IP address: between approximately 1,000 meters and 5,000 meters.”) [via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device]; and 
providing the received location data to a bootable network asset, wherein the bootable network asset determines whether to operate based on the received location data (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).
VoBa does not expressly teach:
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device,
However, Hippelainen teaches:
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of-sight to a LiFi transmitter of the location based device (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.” … Col. 25, lines 53-61; “the verification process may comprise determining a parameter indicative of distance between the site anchor 260 and the provisioning device 800. If the parameter indicates distance exceeding a threshold, the provisioning may be prevented (i.e. not in direct line-of-sight or out of range). One example of such parameter may be RTT (Round Trip Time). Another example may be use of signal quality measurement. The determination of the parameter indicative of distance may be performed by the site anchor 260 and/or the provisioning device 800.” … Col. 17, lines 63-65; “As described, the provisioning device 800 may be used at the site of the data center 200 or at a factory, for example.” (Examiner submits that the provisioning device (location based device) and the site anchor (handling system) are operating at the same site and one of the options to be connected is Li-Fi, thus the operating distance determined could be in direct line-of-sight (LOS).)
VoBa and Hippelainen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hippelainen’s system into VoBa’s system, with a motivation to communicate location data using a communication interface supported by LiFi (Hippelainen, Col. 1, lines 20-23 and Col. 24, lines 47-54).

As per claim 3, the combination of VoBa and Hippelainen teach the method of claim 1. VoBa teach further comprising: 
receiving an indicator included in the received location data, wherein the indicator indicates whether the location based device is currently within a previously established authorized geographic polygon (VoBa, Col. 6, lines 11-14; “the method and system for geolocation verification of resources includes ascertaining and attesting that a computer or its operating system is operating within an authorized geographic location (i.e. polygon).” … Col. 8, lines 32-37; “an assigned geolocation indicator (e. g., file attribute), which can inform a user of an intended permissible geolocation and identify if the computer object is tagged for verification (geo-tagged), can be associated with the computer object and therefore visible upon casual inspection by all users.”).

As per claim 8, VoBa teaches an information handling system comprising:
one or more processors (VoBa, Col. 3, lines 27-32; “In at least some additional embodiments, the method and system for geolocation verification of resources relates to a method that includes obtaining the geolocation of an operating system installed on a computing device that includes a processor and a memory having stored therein computer-executable instructions.” … Col. 6, lines 21-24; “As shown in FIG. 1, processing unit 102, which comprises one or more microprocessors or microprocessor cores in computer 101, is designed to execute program instructions stored in system memory 104.” … Col. 5, lines 15-18; “Computer 101 may represent, for example, an enterprise or corporate server operating in its respective datacenter, or a server operated by a commercial hosting datacenter.”);
[a Light Fidelity (LiFi) communications adapter];
a memory coupled to at least one of the processors (VoBa, Col. 3, lines 6-10; “In at least some embodiments, the method and system for geolocation verification of resources relates to a method that includes providing an operating system in communication with at least one processor and at least one memory communicatively coupled to the at least one processor.”); and
a set of instructions stored in the memory and executed by at least one of the processors to perform actions comprising (VoBa, Col. 3, lines 27-32; “In at least some additional embodiments, the method and system for geolocation verification of resources relates to a method that includes obtaining the geolocation of an operating system installed on a computing device that includes a processor and a memory having stored therein computer-executable instructions.”):
receiving a location data from a location based device (VoBa, Cols. 1-2, line 62-9; “Geographic location of a position on Earth can be obtained from beacons like Wi-Fi access points and cell towers, from the IP address of a device, or it may come from other sources such as a Global Navigation Satellite System (GNSS) or Global Positioning System (GPS) device (i.e. location based device). The accuracy of geographic location information depends on the source, and may vary from the actual position of a device, computer or resource within the following exemplary ranges: GPS: within approximately 10 meters Wi-Fi: between approximately 30 meters and 500 meters Cell towers: between approximately 300 meters and 3,000 meters IP address: between approximately 1,000 meters and 5,000 meters.”) [via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of-sight to a LiFi transmitter of the location based device]; and
providing the received location data to a bootable network asset, wherein the bootable network asset determines whether to operate based on the received location data (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).
VoBa does not expressly teach:
a Light Fidelity (LiFi) communications adapter;
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device;
However, Hippelainen teaches:
a Light Fidelity (LiFi) communications adapter (Hippelainen, Col. 24, lines 47-51; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi.”);
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.” … Col. 25, lines 53-61; “the verification process may comprise determining a parameter indicative of distance between the site anchor 260 and the provisioning device 800. If the parameter indicates distance exceeding a threshold, the provisioning may be prevented (i.e. not in direct line-of-sight or out of range). One example of such parameter may be RTT (Round Trip Time). Another example may be use of signal quality measurement. The determination of the parameter indicative of distance may be performed by the site anchor 260 and/or the provisioning device 800.” … Col. 17, lines 63-65; “As described, the provisioning device 800 may be used at the site of the data center 200 or at a factory, for example.” (Examiner submits that the provisioning device (location based device) and the site anchor (handling system) are operating at the same site and one of the options to be connected is Li-Fi, thus the operating distance determined could be in direct line-of-sight (LOS).)
VoBa and Hippelainen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hippelainen’s system into VoBa’s system, with a motivation to communicate location data using a communication interface supported by LiFi (Hippelainen, Col. 1, lines 20-23 and Col. 24, lines 47-54).

As per claim 10, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 15, it is a computer program product claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

As per claim 17, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Campagna et al. (US 2019/0312851) hereinafter Campagna.
As per claim 2, the combination of VoBa and Hippelainen teaches the method of claim 1. Hippelainen teaches further comprising: 
[authenticating the location based device by receiving], at the LiFi receiver, [a public key certificate from the location based device] using the LiFi wireless communication adapter (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.”).
The combination of VoBa and Hippelainen does not expressly teach:
authenticating the location based device by receiving, …, a public key certificate from the location based device …
However, Campagna teaches:
authenticating the location based device by receiving, …, a public key certificate from the location based device (Campagna, Parag. [0034]; “An unprovisioned device 102 may, as part of a provisioning process and/or in response to a command or executable code, provide certificate information 116 to the authorization host 120. In some embodiments, the certificate information 116 may include at least a hardware identifier 110, opaque attribute information 112, and a device public key 114 corresponding to the device private key 108.” … Parag. [0049]; “The authentication of a device to the datacenter network may include, for example, requesting that the device connecting to the network provide a digital certificate including attribute information (e.g., location metadata) that can be verified (e.g., by an authorization host).”).
VoBa, Hippelainen and Campagna are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Campagna’s system into VoBa-Hippelainen system, with a motivation to provide a mechanism for authorizing specific devices for use on a network is to provide authorized devices with a digital certificate that can be verified on the network. (Campagna, Parag. [0003]).

As per claim 9, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 16, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Chu et al. (US 2006/0031830) hereinafter Chu.
As per claim 4, the combination of VoBa and Hippelainen teaches the method of claim 1.  Hippelainen teaches the method further comprising: 
receiving a current location identifier included in the received location data (Hippelainen, Col. 17, lines 1-7; “According to an embodiment, the provisioning device 800 transmits a configuration message per parameter (block 808). Thus, more than one configuration message may be transmitted. The parameter(s) may comprise the geolocation data 612, the jurisdiction identifier 614, the data center identifier 616, and/or keys (e.g. ciphering keys) related to the insertion to a particular hardware unit 550.”); and 
[comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing].
The combination of VoBa and Hippelainen does not expressly teach:
comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing.
However, Chu teaches:
comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing (Chu, Parag. [0025]; “The computer system is provided with a location device, such as a low-end GPS receiver, linked to the BIOS and the OS of the computing system. The location device provides current geographic or spatial location of the computer system. When application installation is requested, the current location is compared against a list of approved locations for installing software on the computer system. Once the list of pre-approved location is available, the OS compares the current location against the pre-approved list of locations. When the value matches (or falls within a range of) one of the pre-established locations, the installation of the software is allowed to complete.”).
VoBa, Hippelainen and Chu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chu’s system into VoBa-Hippelainen system, with a motivation to provide a method for when an action is requested to a computer system, the current location is compared against a list of approved locations for performing the request action on the computer system. No action is allowed on the computer system unless the current location is an approved location for the software and/or the computer system (Chu, Abstract).

As per claim 11, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 18, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

Claims 5, 6, 12-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Plumb (US 2016/0124987).
As per claim 5, the combination of VoBa and Hippelainen teach the method of claim 1. VoBa teach further comprising: 
[setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed]; and
providing the location status to the bootable network asset (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).
The combination of VoBa and Hippelainen does not expressly teach:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Plumb teaches:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed (Plumb; Parag. [0036]; “For instance, in FIG. 2, the source system 202 would deter mine the location status of the requesting entity 201. The location status might be “unknown” in cases in which the location of the requestor is not able to be determined. The location status might also be a particular location or territory where the requestor is presently located.” … Parag. [0043]; “On the other hand, if decision block 601 results in a determination that the location status is a location of the requestor, (i.e., the location status of the requestor is not unknown “No” in decision block 601), the list of allowed (i.e. listed) territories (or “permitted locations”) are accessed (act 621).” … Parag. [0044]; “If there operation is not expressly allowed using the allowed territories (“No” in decision block 622), the list of denied (i.e. unlisted) territories (or “denied locations') are accessed (act 623). For instance, the source system may access the denied territories field 412 of the location data 400 corresponding to the file system entity. The source system then determines (decision block 624) whether or not the requested operation is expressly banned by any of the permitted territories in which the requestors location is or is within.”)
VoBa, Hippelainen and Plumb are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Plumb’s system into VoBa-Hippelainen system, with a motivation to provide a method for identify the location status associated with a requestor, in order to authorized the requested action. (Plumb, Parag. [0036]).

As per claim 6, the combination of VoBa, Hippelainen and Plumb teach the method of claim 5. Hippelainen teach further comprising: 
determining whether a current location identifier was received from the location based device (Hippelainen, Col. 17, lines 1-7; “According to an embodiment, the provisioning device 800 transmits a configuration message per parameter (block 808). Thus, more than one configuration message may be transmitted. The parameter(s) may comprise the geolocation data 612, the jurisdiction identifier 614, the data center identifier 616, and/or keys (e.g. ciphering keys) related to the insertion to a particular hardware unit 550.”); and
In addition, VoBa teaches:
including any received current location identifier in the location identifier that is provided to the bootable network asset (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).

As per claim 12, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 13, the rejection of claim 12 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 19, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 20, the rejection of claim 19 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Campagna et al. (US 2019/0312851) hereinafter Campagna, Chu et al. (US 2006/0031830) hereinafter Chu, and Plumb (US 2016/0124987).
As per claim 7, the combination of VoBa and Hippelainen teach the method of claim 1. Hippelainen further teaches the method comprising: 
[authenticating the location based device by receiving], at the LiFi receiver, [a public key certificate from the location based device] using the LiFi wireless communication adapter (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.”); 
in response to a successful authentication of the location based device, determining whether a current location identifier was received from the location based device (Hippelainen, Col. 17, lines 1-7; “According to an embodiment, the provisioning device 800 transmits a configuration message per parameter (block 808). Thus, more than one configuration message may be transmitted. The parameter(s) may comprise the geolocation data 612, the jurisdiction identifier 614, the data center identifier 616, and/or keys (e.g. ciphering keys) related to the insertion to a particular hardware unit 550.”).
In addition, VoBa teaches: 
providing the location status to the bootable network asset (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).
The combination of VoBa and Hippelainen does not expressly teach:
authenticating the location based device by receiving, …, a public key certificate from the location based device …;
in response to receiving the current location identifier from the location based device, comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing;
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Campagna teaches:
authenticating the location based device by receiving, …, a public key certificate from the location based device (Campagna, Parag. [0034]; “An unprovisioned device 102 may, as part of a provisioning process and/or in response to a command or executable code, provide certificate information 116 to the authorization host 120. In some embodiments, the certificate information 116 may include at least a hardware identifier 110, opaque attribute information 112, and a device public key 114 corresponding to the device private key 108.” … Parag. [0049]; “The authentication of a device to the datacenter network may include, for example, requesting that the device connecting to the network provide a digital certificate including attribute information (e.g., location metadata) that can be verified (e.g., by an authorization host ).”).
VoBa, Hippelainen and Campagna are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Campagna’s system into VoBa-Hippelainen system, with a motivation to provide a mechanism for authorizing specific devices for use on a network is to provide authorized devices with a digital certificate that can be verified on the network. (Campagna, Parag. [0003]).
The combination of VoBa, Hippelainen and Campagna does not expressly teach:
in response to receiving the current location identifier from the location based device, comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing;
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Chu teaches;
in response to receiving the current location identifier from the location based device, comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing (Chu, Parag. [0025]; “The computer system is provided with a location device, such as a low-end GPS receiver, linked to the BIOS and the OS of the computing system. The location device provides current geographic or spatial location of the computer system. When application installation is requested, the current location is compared against a list of approved locations for installing software on the computer system. Once the list of pre-approved location is available, the OS compares the current location against the pre-approved list of locations. When the value matches (or falls within a range of) one of the pre-established locations, the installation of the software is allowed to complete.”)
VoBa, Hippelainen and Chu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chu’s system into VoBa-Hippelainen system, with a motivation to provide a method for when an action is requested to a computer system, the current location is compared against a list of approved locations for performing the request action on the computer system. No action is allowed on the computer system unless the current location is an approved location for the software and/or the computer system (Chu, Abstract).
The combination of VoBa, Hippelainen, Campagna and Chu does not expressly teach:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Plumb teaches:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed (Plumb; Parag. [0036]; “For instance, in FIG. 2, the source system 202 would deter mine the location status of the requesting entity 201. The location status might be “unknown” in cases in which the location of the requestor is not able to be determined. The location status might also be a particular location or territory where the requestor is presently located.” … Parag. [0043]; “On the other hand, if decision block 601 results in a determination that the location status is a location of the requestor, (i.e., the location status of the requestor is not unknown “No” in decision block 601), the list of allowed (i.e. listed) territories (or “permitted locations”) are accessed (act 621).” … Parag. [0044]; “If there operation is not expressly allowed using the allowed territories (“No” in decision block 622), the list of denied (i.e. unlisted) territories (or “denied locations') are accessed (act 623). For instance, the source system may access the denied territories field 412 of the location data 400 corresponding to the file system entity. The source system then determines (decision block 624) whether or not the requested operation is expressly banned by any of the permitted territories in which the requestors location is or is within.”);
VoBa, Hippelainen and Plumb are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Plumb’s system into VoBa-Hippelainen system, with a motivation to provide a method for identify the location status associated with a requestor, in order to authorized the requested action. (Plumb, Parag. [0036]).

As per claim 14, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leighton et al. (US 2016/00655890): relates to a method for provisioning physical geographic location of a physical infrastructure device associated with a hypervisor host is provided. Further, the method may include performing processing to obtain initial geo location data of the device.
Bohorquez (US 10,680,811): relates to identifying a mobile device location and authentication application that monitors the mobile device location and other device attributes to identify a potential customer support center location to provide optimized support services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.C./Examiner, Art Unit 2498  

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498